UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                    FILED
                                                                                FEB- 5 2013
                                                                          Clerk, U.S. District & Bankruptcy
Angela Marie Herring,                         )                          Courts for the District of Columbia
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )       Civil Action No.
                                              )
Eric Holder et al.,                           )
                                              )

                Defendants.
                                              )
                                              )
                                                                           13 0160

                                  MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

28 U.S.C. § 1915(e)(2)(B)(i).

        Plaintiff is a District of Columbia resident suing United States Attorney General Eric

Holder, Jr., and United States Attorney for the District of Columbia Ronald Machen for $6

billion. Plaintiff also seeks defendants' "immediate and effective incarceration" for "aggravated

sexual abuse," in violation of 18 U.S.C. § 2241, and their "immediate and effective disbarrment

[sic]." Compl. at 5. Plaintiff alleges that "[o]n the nights of May 25, June 8, June 11, June 17,

June 23, 2012, I was sexually assaulted at the DC Freddie House in the presence of Edna Holder

and/or Takeera Holder." !d. at 1. Plaintiff accuses Attorney General Holder of "perform[ing]

sexual acts on me ... ,"and alleges that she "was rendered incapacitated by his wife Doctor

Sharon Malone, of Foxhall OBGYN." !d. Regarding U.S. Attorney Machen, plaintiff alleges

that on the night of June 23, 2012, he "entered the safe house with a weapon and with my former
                                                  1
fiancee Kirk Dawson Freeman, who was held at gun point outside the property .... Mr. Freeman

was forced into the home, told that he would perform a sexual act on me for Ronald Machen, so

that [Machen] could learn how to be with me." !d. at 2. The complaint continues in this bizarre

vem.

       The complaint presents the very type of fantastic or delusional scenarios warranting

dismissal of the case under§ 1915(e) as frivolous. Neitzke v. Williams, 490 U.S. 319, 325

(1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994); see Crisafi v. Holland, 655 F.2d

1305, 1307-08 (D.C. Cir. 1981) ("A court may dismiss as frivolous complaints ... postulating

events and circumstances of a wholly fanciful kind."). A separate Order of dismissal

accompanies this Memorandum Opinion.




Date: January   } /   , 2013




                                                2